 



Exhibit 10.3
AMENDMENT NO. 1 TO AMENDED AND RESTATED
LETTER AGREEMENT DCT-022/03
This Amendment No. 1 to Amended and Restated Letter Agreement DCT-022/03, dated
as of August 15th, 2007 (“Amendment No. 1”) relates to the Amended and Restated
Letter Agreement DCT-022/03 (the “Letter Agreement”) between Embraer — Empresa
Brasileira de Aeronáutica S.A. (“Embraer”) and US Airways Group, Inc. (“Buyer”)
dated June 13, 2006 as amended from time to time (collectively referred to
herein as “Agreement”). This Amendment No. 1 is between Embraer and Buyer,
collectively referred to herein as the “Parties”.
This Amendment No. 1 sets forth additional agreements between Embraer and Buyer
with respect to the matters set forth herein.
Except as otherwise provided for herein, all terms of the Letter Agreement shall
remain in full force and effect. All capitalized terms used in this Amendment
No. 1, which are not defined herein shall have the meaning given in the Letter
Agreement. In the event of any conflict between this Amendment No. 1 and the
Letter Agreement the terms, conditions and provisions of this Amendment No. 1
shall control.
WHEREAS, Embraer and Buyer entered into the Amended and Restated Purchase
Agreement DCT — 021/03 dated June 13, 2006 (“Purchase Agreement”) and further
entered into Amendment No. 2 to the Purchase Agreement on June 6th, 2007
(“Amendment 2 to Purchase Agreement”);
WHEREAS, pursuant to Amendment 2 to Purchase Agreement, Embraer granted to Buyer
the right under various circumstances to acquire an additional one hundred and
forty (140) Option Aircraft in connection with Buyer’s desire to reinstate its
total aircraft options order from the original purchase agreement executed by
the Parties, Purchase Agreement DCT 021/03 dated May 9, 2003, and as such,
increase by one hundred and forty (140) aircraft the total number of Option
Aircraft available under the Purchase Agreement; and
WHEREAS, in connection with Amendment 2 to Purchase Agreement, Embraer and Buyer
agree to enter into certain amendments and modifications to the Letter
Agreement;
NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:

1.   Aircraft Price Escalation **:       The fourth line of Article 3.1 shall be
deleted and replaced as follows:       “For Option Aircraft ** and for Option
Aircraft **.”   2.   Regional Carrier Assignment       Article 23 shall be
deleted in its entirety and replaced as follows:

 

**   Confidential treatment requested.

 



--------------------------------------------------------------------------------



 



Notwithstanding the terms of Articles 14 and 21 of the Purchase Agreement, Buyer
may assign to Republic or any other US certificated airline approved by Embraer
(such approval not to be unreasonably withheld) (collectively referred to as
“Regional Airline”) the purchase rights for the Initial Aircraft and Additional
Aircraft so that such Regional Airline may operate such Initial Aircraft and
Additional Aircraft for Buyer pursuant to a jet services agreement executed by
Buyer. For avoidance of doubt, Buyer shall not assign any rights under the
Second Amended and Restated Financing Letter of Agreement DCT-023/03 regarding
any Aircraft and the purchase of such Aircraft by the Regional Airline or
Republic shall be subject to terms and conditions agreed to between Embraer and
such Regional Airline or Republic.

3.   Miscellaneous       All other terms and conditions of the Letter Agreement,
which are not specifically amended or modified by this Amendment No. 1, shall
remain in full force and effect without any change.

[Signature page follows]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 1 to Letter Agreement to be
effective as of the date first written above.

                              EMBRAER — Empresa Brasileire de Aeronáutica S.A.  
    US Airways Group, Inc.    
 
                            By               By:   /s/ Thomas T. Weir          
               
 
  Name:               Name:   Thomas T. Weir    
 
  Title:               Title:   Vice President and Treasurer    
 
                            By               Date: 8/15/07                      
            Name:           Place: Tempe, Arizona USA    
 
  Title:                         Date:                         Place:          
             
 
                            Witness:               Witness:   /s/ Ann F. Halton
                              Name:               Name: Ann F. Halton    
 
     
 
                   

3